Case 1:07-cr-20525-TLL-CEB ECF No. 109 filed 09/23/20                   PageID.816      Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,
v.                                                            Case No. 07-CR-20525
                                                              Honorable Thomas L. Ludington
MARCUS COURTNEY CONWAY,

                  Defendant.
__________________________________________/

ORDER DENYING DEFENDANT’S MOTION FOR HOME CONFINEMENT AND FOR
          APPOINTMENT OF COUNSEL WITHOUT PREJUDICE

       On May 15, 2008, a federal jury convicted Defendant Marcus Courtney Conway of three

counts of distributing cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(iii). ECF

No. 19. Defendant was sentenced to concurrent prison terms of 360 months. ECF No. 24. On July

21, 2020, Defendant sent a letter asking for consideration for home confinement in light of the

COVID-19 pandemic, as well as for the appointment of an attorney to assist him in filing a formal

motion. ECF No. 107. Defendant’s letter will be construed as a motion for compassionate release

or home confinement and for the appointment of counsel. For the reasons stated below,

Defendant’s motion for compassionate release or home confinement and appointment of counsel

will be denied without prejudice.

                                                 I.

       The United States is facing an unprecedented challenge with the coronavirus pandemic.

The Governor of Michigan explained that:

       The novel coronavirus (COVID-19) is a respiratory disease that can result in serious
       illness or death. It is caused by a new strain of coronavirus not previously identified
       in humans and easily spread from person to person. Older adults and those with
       chronic health conditions are at particular risk, and there is an increased risk of
Case 1:07-cr-20525-TLL-CEB ECF No. 109 filed 09/23/20                              PageID.817         Page 2 of 4




         rapid spread of COVID-19 among persons in close proximity to one another. There
         is currently no approved vaccine or antiviral treatment for this disease.

         Emergency Order 2020-21. The Center for Disease Control and Prevention (“CDC”)

represents that jails and prisons pose “unique challenges for control of [COVID-19] transmission

among incarcerated/detained persons, staff, and visitors.” See Guidance for Correctional and

Detention Facilities, Ctr. for Disease Control, https://www.cdc.gov/coronavirus/2019-

ncov/community/correction-detention/guidance-correctional-detention.html (last visited Sept. 21,

2020).1 It further explains that “many opportunities exist for [COVID-19] to be introduced into a

correctional     or    detention      facility,    including     daily     staff    movements;        transfer    of

incarcerated/detained persons between facilities and systems, to court appearances, and to outside

medical visits; and visits from family, legal representatives, and other community members.” Id.

                                                         II.

         Defendant seems to seek a transfer to home confinement or reduction of his sentence

pursuant to 18 U.S.C. §3582(c)(1)(A) (commonly referred to as “compassionate release”). The

statute provides:

         The court may not modify a term of imprisonment once it has been imposed
         except…upon motion of the Director of the Bureau of Prisons, or upon motion of
         the defendant after the defendant has fully exhausted all administrative rights to
         appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment…
         if it finds that…extraordinary and compelling reasons warrant such a reduction…

18 U.S.C. §3582(c)(1)(A)(i). As explained in the statute, before a court may consider an inmate’s

request for a reduced sentence under 18 U.S.C. § 3582, the inmate must first exhaust his


1
  Ltr. from Sen. Richard J. Durbin et al. to Att’y Gen. William P. Barr et al., at 1(Mar. 23, 2020), available at
https://www.durbin.senate.gov/imo/media/doc/Letter.%20to%20DOJ%20and%20BOP%20on%20COVID-
19%20and%20FSA%20provisions%20-%20final%20bipartisan%20text%20with%20signature%20blocks.pdf
(“Conditions of confinement do not afford individuals the opportunity to take proactive steps to protect themselves,
and prisons often create the ideal environment for the transmission of contagious disease.”).

                                                        -2-
Case 1:07-cr-20525-TLL-CEB ECF No. 109 filed 09/23/20                  PageID.818       Page 3 of 4




administrative remedies with the Bureau of Prisons (the “BOP”) or wait 30 days after making such

a request. The Sixth Circuit has explained that:

       By creating a compassionate-release option in the First Step Act, Congress gave
       inmates an option to seek early release on health grounds. The seriousness of
       COVID-19 and its spread in many prisons make it all the more imperative that the
       prisons have authority to process these applications fairly and with due regard for
       the seriousness of each inmate’s risk. Free-floating exceptions to the rule, available
       to anyone willing to go to federal court first, will not help that cause.

United States v. Alam, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020). Defendant’s letter does

not indicate whether he has exhausted his administrative remedies with the BOP. Before the Court

can consider the merits of Defendant’s request for compassionate release, Defendant must file

some documentary evidence that he has asked the BOP for compassionate release and either the

BOP denied his request or 30 days has passed since the request. Furthermore, “[d]esignation of an

inmate’s place of confinement, including placement in home confinement [under section

12003(b)(2) of the CARES Act], rests within the absolute discretion of the BOP.” United States v.

Buford, No. 05-80955, 2020 WL 4040705, at *6 (E.D. Mich. July 17, 2020) (internal quotation

marks omitted). As a result, “the district court has no authority to grant relief under section

12003(b)(2).” Id. Thus, if Defendant merely seeks a transfer to home confinement, the BOP is his

sole avenue for relief.

                                                   III.

       Defendant also requests the appointment of counsel to represent him on his motion for

compassionate release. ECF No. 107. The Sixth Amendment secures to a defendant who faces

incarceration the right to counsel at all “critical stages” of the criminal process. United States v.

Wade, 388 U.S. 218, 224 (1967). The Supreme Court has held that prisoners’ post-conviction right

to counsel extends only to the first appeal of right and no further. Pennsylvania v. Finley, 481 U.S.

551, 555 (1987). The decision to appoint counsel is within the discretion of the court, and the

                                                -3-
Case 1:07-cr-20525-TLL-CEB ECF No. 109 filed 09/23/20                                      PageID.819   Page 4 of 4




appointment of counsel is only required where the interests of justice or due process so require.

Mira v. Marshall, 806 F.2d 636, 638 (6th Cir. 1986). Appointment of counsel is therefore required

only if, given the difficulty of the case and petitioner’s ability, the petitioner could not obtain

justice without an attorney, could not obtain a lawyer on her own, and would have a reasonable

chance of winning without the assistance of counsel. See Thirkield v. Pitcher, 199 F. Supp. 2d 637,

653 (E.D. Mich. 2002).

       Defendant’s request for the appointment of counsel will be denied. Defendant has no right

to the appointment of counsel, and a motion for compassionate release does not entail complex

issues of law or fact that would prevent Defendant from prevailing without the assistance of

counsel. Indeed, the requirements for compassionate release are set forth plainly in 18 U.S.C. §

3582(c)(1)(A).

                                                          IV.

       Accordingly, it is ORDERED that Defendant’s Motion for Home Confinement and for the

Appointment of Counsel, ECF No. 107, is DENIED WITHOUT PREJUDICE.



                 Dated: September 23, 2020                                   s/Thomas L. Ludington
                                                                             THOMAS L. LUDINGTON
                                                                             United States District Judge


                                                 PROOF OF SERVICE

                         The undersigned certifies that a copy of the foregoing order was served
                         upon each attorney of record herein by electronic means and to Marcus
                         Courtney Conway #41869-039, LEXINGTON FEDERAL MEDICAL
                         CENTER, Inmate Mail/Parcels, P.O. BOX 14500, LEXINGTON, KY
                         40512 by first class U.S. mail on September 23, 2020.

                                                          s/Kelly Winslow
                                                          KELLY WINSLOW, Case Manager




                                                          -4-
